     Case 1:20-cv-01014-DAD-BAM Document 15 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ERNESTO MACKEY,                             No. 1:20-cv-01014-NONE-BAM (PC)
12                       Plaintiff,
13              v.                                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    PRICE, et al.,                                    DISMISSAL OF ACTION FOR FAILURE TO
                                                        STATE A COGNIZABLE CLAIM
15                       Defendants.
                                                        (Doc. No. 13)
16

17           Plaintiff David Ernesto Mackey is a civil detainee proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is being detained

19   pursuant to California’s Mentally Disordered Offender (“MDO”) law, California Penal Code

20   §§ 2970, et seq. Individuals detained under the MDO law are considered civil detainees and are

21   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

22   1136, 1140 (9th Cir. 2000).

23           On December 11, 2020, the assigned magistrate judge screened plaintiff’s first amended

24   complaint and issued findings and recommendations recommending that this action be dismissed

25   due to plaintiff’s failure to state a claim upon which relief may be granted. (Doc. No. 13.) On

26   December 30, 2020, plaintiff timely filed objections to the findings and recommendations. (Doc.

27   No. 14.)

28   /////
                                                        1
     Case 1:20-cv-01014-DAD-BAM Document 15 Filed 03/05/21 Page 2 of 2


 1          Plaintiff’s objections to the magistrate judge’s findings and recommendations merely

 2   reiterate the conclusory allegations of his first amended complaint and do not provide any basis

 3   for rejecting the findings and recommendations.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 6   objections, the court finds the findings and recommendations to be supported by the record and

 7   by proper analysis.

 8          Accordingly,

 9          1. The findings and recommendations issued on December 11, 2020, (Doc. No. 13), are

10               adopted in full;

11          2. This action is dismissed, with prejudice, for failure to state a claim upon which relief

12               may be granted; and

13          3. The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     March 5, 2021
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
